                   Case 20-11177-KBO              Doc 104       Filed 05/26/20         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            )   Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Objection Deadline: June 24, 2020 at 4:00 p.m. (ET)
                                                                     )   Hearing Date: July 1, 2020 at 2:30 p.m. (ET)
                                                                     )
                                                                     )   Re: Docket Nos. 101 & 102
                                                                     )

                     NOTICE OF HEARING TO CONSIDER APPROVAL OF
                   DISCLOSURE STATEMENT FOR JOINT CHAPTER 11 PLAN
                       OF AKORN, INC. AND ITS DEBTOR AFFILIATES

TO ALL PARTIES IN INTEREST:

               PLEASE TAKE NOTICE THAT on May 26, 2020, the above-captioned debtors
and debtors in possession (collectively, the “Debtors”), filed the Joint Chapter 11 Plan of Akorn,
Inc. and Its Debtor Affiliates [Docket No. 101] (as may be amended, modified, or supplemented
in accordance with the terms therein, the “Plan”) and the proposed Disclosure Statement for Joint
Chapter 11 Plan of Akorn, Inc. and Its Debtors Affiliates [Docket No. 102] (as may be amended,
modified, or supplemented, the “Disclosure Statement”).2

                   PLEASE TAKE FURTHER NOTICE THAT:

               1.      A hearing (the “Hearing”) will be held before the Honorable Karen B.
Owens, United States Bankruptcy Judge, in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), 824 North Market Street, 6th Floor, Courtroom 3.
Wilmington, Delaware 19801, on July 1, 2020 at 2:30 p.m. (prevailing Eastern Time), to
consider entry of an order determining, among other things, that the Disclosure Statement contains


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
      Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647);
      Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and
      VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake
      Forest, Illinois 60045.
2
       Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Disclosure
       Statement or the Plan, as applicable, or as the context otherwise requires.



RLF1 23481734v.1
                   Case 20-11177-KBO              Doc 104      Filed 05/26/20       Page 2 of 4




“adequate information” within the meaning ascribed to such term in section 1125 of the
Bankruptcy Code and approving the Disclosure Statement.

               2.       Any party in interest wishing to obtain a copy of the Disclosure Statement
and the Plan should contact Kurtzman Carson Consultants, the Debtors’ solicitation agent, in
writing at Akorn, Inc., c/o KCC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, California
90245, or by email at AkornInfo@kccllc.com with a reference to “Akorn” in the subject line.
Interested parties may also review the Disclosure Statement and the Plan free of charge at
https://www.kcclcc.net/akorn. In addition, the Disclosure Statement and Plan are on file with the
Bankruptcy Court and may be reviewed by accessing the Bankruptcy Court’s website:
www.deb.uscourts.gov. Note that a PACER password and login are needed to access documents
on the Bankruptcy Court’s website.               A PACER password can be obtained at:
www.pacer.psc.uscourts.gov. Copies of the Disclosure Statement and Plan may also be examined
by interested parties during normal business hours at the office of the Clerk of the Bankruptcy
Court.

               3.      Objections, if any, to approval of the Disclosure Statement must: (a) be in
writing, (b) comply with the Bankruptcy Rules and the Local Rules, (c) set forth the name of the
objector and the nature and amount of any claim or interest asserted by the objector against or in
the Debtors, (d) state with particularity the legal and factual bases for the objection, and (e) be
filed, contemporaneously with a proof of service, with the Bankruptcy Court and served on the
following parties by no later than June 24, 2020 at 4:00 p.m. (prevailing Eastern Time):

             Proposed Counsel to the Debtors                        Proposed Co-Counsel to the Debtors
                    Kirkland & Ellis LLP
                      300 North LaSalle
                   Chicago, Illinois 60654
               Attn.: Patrick J. Nash, Jr., P.C.                   RICHARDS, LAYTON & FINGER, P.A.
                (patrick.nash@kirkland.com),                                  One Rodney Square
    Gregory F. Pesce (gregory.pesce@kirkland.com), and                         920 N. King Street
   Christopher M. Hayes (christopher.hayes@kirkland.com)                 Wilmington, Delaware 19801
                                                                     Attn: Paul N. Heath (heath@rlf.com),
                            and                                       Amanda R. Steele (steele@rlf.com),
                                                                   Zachary I. Shapiro (shapiro@rlf.com), and
                    Kirkland & Ellis LLP                            Brett M. Haywood (haywood@rlf.com)
                   601 Lexington Avenue
                New York, New York 10022
              Attn.: Nicole L. Greenblatt, P.C.
              (nicole.greenblatt@kirkland.com)




                                                           2
RLF1 23481734v.1
                   Case 20-11177-KBO            Doc 104         Filed 05/26/20            Page 3 of 4




    Counsel to the Term Loan Agent under the Debtors’
                                                                           Counsel to the Ad Hoch Group
                   Term Loan Agreement

                                                                             Gibson Dunn & Crutcher
                                                                                 200 Park Avenue,
                                                                            New York, New York 10166
                                                                              Attn.: Scott J Greenberg
       Wilmer Cutler Pickering Hale and Dorr LLP
                                                                                 Michael J. Cohen
                7 World Trade Center,
                250 Greenwich Street,
                                                                                          and
             New York, New York 10007
               Attn: Andrew Goldman
                                                                     Young Conaway Stargatt & Taylor, LLP
                                                                                  Rodney Square
                                                                             1000 North King Street
                                                                           Wilmington, Delaware 19801
                                                                     Attn: Robert S. Brady (rbrady@ycst.com)
                                              The United States Trustee
                                 The United States Trustee for the District of Delaware
                                      844 King Street, Suite 2207, Lockbox 35
                                            Wilmington, Delaware 19801
                                                Attn: Jane M. Leamy


          4.   IF AN OBJECTION TO THE DISCLOSURE STATEMENT IS NOT
FILED AND SERVED STRICTLY AS PRESCRIBED HEREIN, THE OBJECTING
PARTY MAY BE BARRED FROM OBJECTING TO THE DISCLOSURE STATEMENT
OR THE ADEQUACY THEREOF AND MAY NOT BE HEARD AT THE HEARING.

                 5.      The Hearing may be adjourned from time to time without further notice to
parties in interest other than by an announcement in Bankruptcy Court of such adjournment on the
date scheduled for the Hearing or as indicated in any notice of agenda of matters scheduled for
hearing filed by the Debtors with the Bankruptcy Court. The Debtors may modify the Disclosure
Statement, if necessary, prior to, during, or as a result of the Hearing without further notice.




                                                           3
RLF1 23481734v.1
                   Case 20-11177-KBO   Doc 104   Filed 05/26/20     Page 4 of 4




 Wilmington, Delaware
 May 26, 2020

 /s/ Amanda R. Steele
 RICHARDS, LAYTON & FINGER, P.A.                 KIRKLAND & ELLIS LLP
 Paul N. Heath (No. 3704)                        KIRKLAND & ELLIS INTERNATIONAL LLP
 Amanda R. Steele (No. 5530)                     Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
 Zachary I. Shapiro (No. 5103)                   Gregory F. Pesce (admitted pro hac vice)
 Brett M. Haywood (No. 6166)                     Christopher M. Hayes (admitted pro hac vice)
 One Rodney Square                               300 North LaSalle Street
 920 N. King Street                              Chicago, Illinois 60654
 Wilmington, Delaware 19801                      Telephone:       (312) 862-2000
 Telephone:      (302) 651-7700                  Facsimile:       (312) 862-2200
 Facsimile:      (302) 651-7701                  Email:           patrick.nash@kirkland.com
 Email:          heath@rlf.com                                    gregory.pesce@kirkland.com
                 steele@rlf.com                                   christopher.hayes@kirkland.com
                 shapiro@rlf.com
                 haywood@rlf.com                 -and-

 Proposed Co-Counsel for the                     KIRKLAND & ELLIS LLP
 Debtors and Debtors in Possession               KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Proposed Co-Counsel for the
                                                 Debtors and Debtors in Possession




                                             4
RLF1 23481734v.1
